DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson (US 2015/0102903).
Wilkinson teaches
Regarding claim 10, a device for confirming delivery of a delivery item to a package receptacle apparatus at a site proximate to the apparatus, the device comprising:
a processor;
a network connection in communication with the processor; and
a confirmation module in communication with the processor and the network connection for delivering to at least each of a purchaser and a shipper of the delivery item a confirmation of the delivery of the delivery item to the site proximate to the apparatus (see paragraph 45);
the device of claim 10, wherein the delivery item is provided with a tracking tag selected from the group consisting of an RFID (radio frequency identification) tracking tag, a barcode, a label, a QR code, a Datamatrix code, or machine-readable optical labels (see paragraph 45);
the device of claim 10, wherein the delivery item is provided with a combination of an RFID tracking tag and NFC tracking tag (near field communication);
the device of claim 10, wherein the device emits a signal when the delivery item is placed within a desired range of the apparatus (see figure 1);
the device of claim 10, wherein the device further comprises a push button component which can be activated physically on the device itself or remotely, which would then activate the device to notify the purchaser and the shipper that the item has been delivered.

Allowable Subject Matter
Claims 1-9 and 17-20 are allowed.

Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, an automated package delivery system utilizing a device comprising the steps of:
delivering an item to a purchaser accessible entity for a purchaser of the item, the purchaser accessible entity and the device being constructed and arranged to be accessible over a network and in communication with each other;
delivering to at least each of the purchaser and a shipper of the item a confirmation of the delivery of the item over the network; and
wherein, when the item to be delivered exceeds a capacity of the purchaser accessible entity to be stored therein, the item can be positioned proximate to the purchaser accessible entity and detectable by the device, and the purchaser and the shipper of the item are notified of the non-secure delivery of the item over the network when within a pre-set range.
Regarding claim 15, the device of claim 10, wherein the device further comprises
a voice recognition component whereby electronic handshake communication between the device, the apparatus, and
associated other devices involved in the system can be activated with a voice command code;
regarding claim 17, a kit for providing an automated package delivery system comprising:
a purchaser accessible entity for a purchaser of a delivery item;
a device for confirming delivery of the delivery item to the purchaser accessible entity at a site proximate to the purchaser accessible entity, the purchaser accessible entity and the device being constructed and arranged to be accessible over a network and in communication with each other, and being operably able to deliver to at least each of the purchaser and a shipper of the delivery item a confirmation of the delivery item over the network; and
wherein, when the delivery item to be delivered exceeds a capacity of the purchaser accessible entity to be stored therein, the delivery item can be positioned proximate to the purchaser accessible entity and detectable by the device, and the purchaser and the shipper of the delivery item are notified of the non-secure delivery of the delivery item over the network when within a pre-set range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 22, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876